DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 14, 16-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose a debounce circuit having an input coupled to receive the comparison signal and an output at which is provided a debounced signal indicative of the distance or angle between the magnetic field sensing element and the target, wherein the debounce circuit is configured to debounce the comparison signal in combination with a switch coupled to the first circuit and configured to selectively couple power to at least a portion of the first circuit for an activation portion of each of a plurality of consecutive time periods. 
 	The closest prior art here is Pflum.  Pflum does not provide the specificity of the switch for each of the plurality of consecutive time periods. Although, coupled power selectively does not mean that during the activation period would be inherent because by activation period the power is by definition coupled and inactivation period would be interpreted as power not being coupled and selectively only implies that there is a choice of power coupling not that power is necessarily coupled, the casual nature of the debounce circuit is deemed persuasive in that as pointed out when the comparison signal is at the same level for a predetermined number of activation portions of consecutive time periods.  It should be pointed out, however, that the predetermined number or activation portions of consecutive time periods can be 0 or 1 rendering this language moot as long as the signal transistions.

	With respect to claim 22, this claim is allowed for similar reasons as above with regard to the causal nature of the debounce circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHAREEM E ALMO/Examiner, Art Unit 2849               
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842